Name: 2004/586/EC: Council Decision of 19 July 2004 outlining the general approach for the reallocation of resources under Regulation (EC) No 1268/1999 on Community support for preaccession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the preaccession period
 Type: Decision
 Subject Matter: Europe;  regions and regional policy;  economic policy;  agricultural policy;  European construction
 Date Published: 2006-05-30; 2004-08-04

 4.8.2004 EN Official Journal of the European Union L 257/6 COUNCIL DECISION of 19 July 2004 outlining the general approach for the reallocation of resources under Regulation (EC) No 1268/1999 on Community support for preaccession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the preaccession period (2004/586/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for preaccession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the preaccession period (1), and in particular the second subparagraph of Article 15 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Copenhagen European Council of 12 and 13 December 2002 endorsed the results of the negotiations, which have since then resulted in the accession to the Community of eight countries which at that time benefited from the provisions of Regulation (EC) No 1268/1999. Following their accession to the European Union on 1 May 2004, those countries lost the benefit of the aid provided by that Regulation. Consequently, in the period from 2004 to 2006 only Bulgaria and Romania will continue to benefit from commitments under that Regulation. (2) By endorsing the roadmaps for Bulgaria and Romania, as proposed by the Commission, the Copenhagen European Council agreed to fix the ratio for the division (30 % and 70 % respectively) of the aid under the Phare programme set up pursuant to Council Regulation (EEC) No 3906/89 of 18 December 1989 on economic aid to the Republic of Hungary and the Polish Peoples Republic (2), the special accession programme for agriculture and rural development (Sapard) set up under Regulation (EC) No 1268/1999 and the Instrument for Structural Policies for Preaccession (ISPA), set up pursuant to Council Regulation (EC) No 1267/1999 (3). (3) That ratio takes account of the need and capacity for absorbing assistance referred to in the first subparagraph of Article 15 of Regulation (EC) No 1268/1999 as well as the criteria for the financial allocation to each applicant country as stipulated in Article 7(3) of that Regulation. (4) The Council, in accordance with the second subparagraph of Article 15 of Regulation (EC) No 1268/1999, is to adopt the general approach for reallocation of the available financial resources for the Sapard instrument between the remaining beneficiary countries, namely Romania and Bulgaria, HAS DECIDED AS FOLLOWS: Sole Article For the period 2004 to 2006, the division between Romania and Bulgaria of resources available by virtue of the commitments entered into pursuant to Regulation (EC) No 1268/1999 shall be established at a rate of 70 % for Romania and 30 % for Bulgaria. Done at Brussels, 19 July 2004. For the Council The President C. VEERMAN (1) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 769/2004 (OJ L 123, 27.4.2004, p. 1). (2) OJ L 375, 23.12.1989, p. 11. Regulation as last amended by Regulation (EC) No 769/2004. (3) OJ L 161, 26.6.1999, p. 73. Regulation as last amended by Regulation (EC) No 769/2004.